Exhibit Consent of Independent Registered Public Accounting Firm Chordiant Software, Inc. Cupertino, California We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 pertaining to the 2005 Equity Incentive Plan of Chordiant Software, Inc., of our reports dated November 15, 2007, relating to the consolidated financial statements and financial statement schedule, and the effectiveness of Chordiant Software, Inc.’s internal control over financial reporting, appearing in the Company’s Annual Report on Form 10-K for the year ended September 30, 2007. /s/ BDO Seidman, LLP BDO Seidman, LLP San Jose, California May
